Defendant was convicted upon an indictment returned by the grand, jury of Inyo County for the offense of selling and furnishing alcoholic liquor to another within the boundaries of certain "no license" territory. This offense is a misdemeanor of which the superior court had jurisdiction. He appeals from the judgment and from an order denying a motion for a new trial.
The first point made by appellant is that the evidence was insufficient to sustain the verdict of the jury. In view of the fact that there is shown by the record to have been some affirmative evidence establishing all of the elements necessary to prove the charge as made against defendant, this court is not permitted to enter upon a review of the testimony for the purpose of forming any conclusion as to which side the weight of evidence might lean. As to all questions of fact it was the province of the jury to make conclusions upon them and with the determination so made we cannot here interfere.
The indictment, in fixing the time of the commission of the offense, contained the allegation that the crime charged had been committed "on or about the 19th day of May, A.D. 1912." The law under which defendant was prosecuted became operative as to that portion of Inyo County in which the offense was alleged to have been committed, on November 6, 1911. The indictment was filed on the twenty-fifth day of May, 1912. It is the contention of defendant that the prosecution, under an allegation phrased in the words "on or about," might address the proof to any date prior to the filing of the indictment and within the one year period of the statute of limitations; and that, as to a portion of this period there was no offense known to the law of the kind charged against defendant, the indictment should have contained a more definite statement as to the time of the commission of the alleged offense. In order to sustain this argument we would be required to presume that under the allegation contained in the indictment the offense may have been committed prior to the time that the prohibitive measure affecting the sale and furnishing of liquors went into effect. Section 955 of the Penal Code, in treating of the statement to be contained in *Page 410 
an indictment or information respecting the time of the commission of the alleged offense, provides as follows: "The precise time at which the offense was committed need not be stated in the indictment or information, but it may be alleged to have been committed at any time before the finding or filing thereof, except where the time is a material ingredient in the offense." We do not think that the matter of the time when the offense was committed was in this case a material ingredient of the offense, as that term is used in the statute. The prosecution might have introduced evidence showing the commission of the offense at any time within the period subsequent to the date when the law creating the offense became effective. We cannot presume that the pleader in drawing his indictment intended to charge the crime as having been committed at a time when the acts described constituted no offense under the law. The case of People v. Miller, 137 Cal. 642, [70 P. 735], referred to by counsel for appellant, contains no intimation contrary to this view, but rather is an authority in point with the conclusion we have just expressed. The decisions of other states where the statutes do not contain the provision which we have quoted from our Penal Code are not valuable to establish the contention of appellant in this regard under our practice.
It is next contended that the defendant was unduly restricted in his examination of certain jurors while interrogating them as to their state of mind. Many of the questions asked of these jurors, and which the trial judge declined to permit answers to be made to, might well have been allowed as proper questions, but sufficient appears by the record to show that the defendant was allowed ample latitude by other questions which he was permitted to ask of them, and to which answers were made, to have illustrated the condition of mind of such jurors as to their bias and prejudice; and it was not incumbent upon the court to permit the examination to be unduly protracted for the sole purpose of enabling defendant to decide as to whether he might desire to challenge peremptorily any of the jurors offered.
We find no error in the rulings of the court denying the challenges for cause interposed by the defendant to several of the proposed jurors. While the answers of these men in some instances disclosed a state of mind closely bordering upon *Page 411 
prejudice, yet they each asserted that they could try the defendant fairly and we think it was for the trial judge to determine that question and that under such a state of facts his rulings ought not to be disturbed. (Graybill v. De Young,146 Cal. 421, [80 P. 618].)
Defendant complains of certain instructions given to the jury by the trial judge. One of these instructions was to the effect that under the law then being considered it was unlawful within the "no license" territory to "sell, furnish, distribute, or give away any alcoholic liquors." The point of the objection is directed to the use of the words "give away," and it is contended that, as the indictment charged only the selling and furnishing of liquor, it was improper to instruct the jury that a person who gave alcoholic liquors away would be guilty. In this contention we do not concur, as under the charge made a person described as "furnishing" liquor might be proved to be one who had given it away. All of the instructions complained of, with this exception, are admitted to correctly state propositions of law in an abstract way, and we believe further that the charge as embodied therein was correct and pertinent to the case then on trial. The instructions as given were numerous and, as we read them, they covered sufficiently and fairly all of the matters pertinent to the issues being considered and no prejudicial error appears in the giving of any of them, or in the refusal to give certain additional charges offered by defendant.
The judgment and order are affirmed.
Allen, P. J., and Shaw, J., concurred.
A petition to have the cause heard in the supreme court, after judgment in the district court of appeal, was denied by the supreme court on January 22, 1913. *Page 412